SAM TAYLOR, Judge.
Appellant Danny Lamar Pack was charged with attempted theft of a car, in violation of § 13A-4-2, Code of Alabama 1975. His first trial resulted in a hung jury. Thereafter, the appellant pleaded guilty before the Honorable Charles R. Crowder, Circuit Judge. He was sentenced to 15 years’ imprisonment in the penitentiary, to be served concurrently with other sentences already being served. He then moved for a new trial and to set aside his guilty plea. Testimony was taken on his motions and they were denied. This appeal ensued.
Appellant contends that his plea of guilty was involuntary. The record indicates that the appellant consulted with his attorney, his father and his wife on the issue of whether or not he should plead guilty. They all advised him to plead guilty in order to receive a concurrent sentence. He contends that he received faulty advice from trial counsel, but we do not believe the record bears out this statement to any extent whatsoever. The appellant filled out an Ireland form, which is referred to as an “Exhibit A”. He was advised of his constitutional rights by his trial counsel and by the trial court. The appellant, just before entering his plea, advised the court that he desired to represent himself. This request, coming 14 months after indictment and after his case had been tried once, resulting in a hung jury, appears to have been frivolous. The court then told the appellant he had only a moment to decide whether to plead guilty or not guilty. In truth, the appellant had that moment plus the preceding 14 months in which to arrive at that decision.
It is dear that the plea was voluntary and that appellant’s rights were in no way violated. The only reason we have made this unnecessary case the subject of an *2opinion is to discourage other such frivolous appeals.
AFFIRMED.
All the Judges concur except BOWEN, P.J., who concurs in result only.